                                           Case 4:20-cv-03271-HSG Document 43 Filed 04/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ROBERT O LINDOW,
                                   7                                                       Case No. 20-cv-03271-HSG
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER ADOPTING MAGISTRATE
                                   9                                                       JUDGE'S REPORT AND
                                         DARREN WALLACE, et al.,                           RECOMMENDATION REGARDING
                                  10                                                       DISMISSAL
                                                        Defendants.
                                  11                                                       Re: Dkt. No. 25

                                  12           The Court has reviewed Magistrate Judge Cousins Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Dismissal, as well as objections to the report. The Court finds the Report correct, well-reasoned

                                  14   and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that this case is dismissed. The Clerk is directed to close the

                                  16   file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: 4/28/2021

                                  19

                                  20                                                                ________________________
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
